Case 1:15-cv-02362-RBJ Document 126 Filed 09/22/21 USDC Colorado Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO


 DANA ALIX ZZYYM,

        Plaintiff,

 v.

 ANTONY J. BLINKEN, in his official                         Civil Action No. 15-2362-RBJ
 capacity as Secretary of State, and
 RACHEL B. CRAWFORD, in her official
 capacity as Director of the Colorado Passport
 Agency of the U.S. Department of State,

        Defendants.


          DEFENDANTS’ UNOPPOSED MOTION FOR EXTENSION OF TIME
             TO RECONSIDER PLAINTIFF’S PASSPORT APPLICATION

       The Department of State respectfully requests an extension of time to reconsider Plaintiff

Dana Alix Zzyym’s passport application. The parties have previously requested five extensions:

the first to allow the Department more time to review Plaintiff’s supplementary materials to their

passport application, ECF No. 116, the second to allow settlement discussions to begin, ECF No.

118, the third to continue settlement discussions, ECF No. 120, the fourth to continue settlement

discussions in light of the Department’s announcement that it has begun moving towards adding a

gender marker for non-binary, intersex, and gender non-conforming persons applying for a

passport, ECF No. 122, and the fifth to continue settlement discussions in light of the Department’s

coordination with other relevant federal agencies about that policy, ECF No. 124. The Court

granted those extension requests. ECF Nos. 117, 119, 121, 123, 125.

       The parties now submit this sixth request to continue settlement discussions. As previously

referenced, the Department announced on June 30, 2021, that it “has begun moving towards adding

a gender marker for non-binary, intersex, and gender non-conforming persons applying for a
Case 1:15-cv-02362-RBJ Document 126 Filed 09/22/21 USDC Colorado Page 2 of 2




passport” and is “evaluating the best approach to achieve this goal.” ECF No. 122. The Department

also explained that it was in the process of coordinating with other relevant federal agencies about

adding such a gender marker. That process is now complete. The parties have continued settlement

discussions in earnest and expect to conclude negotiations shortly. However, some additional time

is needed.

       Accordingly, the Department requests that the reconsideration deadline be extended from

September 22, 2021, to October 13, 2021. Plaintiff agrees to this request.

Dated: September 22, 2021                            Respectfully submitted,

                                                     BRIAN M. BOYNTON
                                                     Acting Assistant Attorney General
                                                     Civil Division

                                                     ANTHONY J. COPPOLINO
                                                     Deputy Branch Director
                                                     Civil Division, Federal Programs Branch


                                                     BENJAMIN T. TAKEMOTO
                                                     (DC Bar # 1045253)
                                                     Trial Attorney
                                                     United States Department of Justice
                                                     Civil Division, Federal Programs Branch
                                                     P.O. Box No. 883, Ben Franklin Station
                                                     Washington, DC 20044
                                                     Phone: (202) 532-4252
                                                     Fax: (202) 616-8460
                                                     E-mail: benjamin.takemoto@usdoj.gov

                                                     Attorneys for Defendants




                                                 2
